
	
		IA
		111th CONGRESS
		1st Session
		H. J. RES. 60
		IN THE HOUSE OF REPRESENTATIVES
		
			July 13, 2009
			Mr. Berman (for
			 himself and Ms. Ros-Lehtinen) (by
			 request) introduced the following joint resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		JOINT RESOLUTION
		Providing for the approval of the Congress
		  of the proposed agreement for cooperation between the United States and the
		  United Arab Emirates pursuant to the Atomic Energy Act of
		  1954.
	
	
		That the Congress does favor the proposed
			 agreement for cooperation transmitted to the Congress by the President on May
			 21, 2009.
		
